Citation Nr: 1518387	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-31 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with bowel syndrome (IBS).

2.  Entitlement to an initial compensable rating for allergic rhinitis. 

3.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

Due to the regulation 38 C.F.R. § 4.114 the Veteran's GERD (diagnostic code 7346) and IBS (diagnostic code 7319) are assigned one rating which reflects the predominant disability picture.  See 38 C.F.R. § 4.114 ("[r]atings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  While the AOJ has rated this disability under the diagnostic code 7319, the Board finds that diagnostic code 7346 better represents the disability picture. 

As explained below, there are deficiencies in the development of the Veteran's appeals which must be addressed on Remand.  However, the record as it is presented before the Board currently allows for at least an increased rating for the Veteran's GERD to a 30 percent rating.  Thus, the Board will grant this appeal, in part, increasing the Veteran's rating for GERD to 30 percent and remanding this appeal to determine, after proper development, whether an increase above 30 percent is warranted.  Thus, the Veteran receives the benefits of the 30 percent rating in which he currently entitled while additional development is accomplished so as not to deprive the Veteran of the development guarantees under the Veterans Claims Assistance Act of 2000 (VCAA).

The issue(s) of entitlement to an initial increased rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with bowel syndrome (IBS),  entitlement to an initial compensable rating for allergic rhinitis, entitlement to an initial compensable rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the least, the Veteran's service-connected gastroesophageal reflux disease, and irritable bowel syndrome, are shown to have caused him persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for the Veteran's service-connected gastroesophageal reflux disease, and irritable bowel syndrome, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting, in part, the Veteran's appeal for an initial increased rating for GERD to 30 percent, and remanding the issue of whether the Veteran is entitled to an increased rating in excess of 30 percent for the same time period there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless. 

Increased Rating Claims

 Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  Id.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant who is working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria for GERD

A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health


Merits

The Veteran contends that he is entitled to a higher initial rating for his GERD.  The Board agrees.

Turning to the first VA examination provided in November 2007 within a year from the Veteran's release from active duty in August 2007, this examination is of limited use for determining the level of impairment due to Veteran's GERD.  Instead, the VA examination provides a short one paragraph statement,

2005 History of frequent indigestion, heartburn, epigastric discomfort, bloating and excessive gas.  Pain occasionally radiating from the epigastric area to the center of the chest.  Patient gives a history of daily reflux.  Symptoms are aggravated by spicy foods, and alcohol.  Previous upper and lower endoscopy 2005 revealed evidence of gastritis otherwise unremarkable.  Previous treatment consisted of Omeprazole 20 mg daily, this provided some relief and no side effects.  Symptoms currently persist....[c]urrent treatment consists of use of over-the-counter antacids as needed.  This provides minor relief and no side effects.

The Veteran was next provided a more thorough VA examination in July 2011, and although this VA examiner was not provided the claims file to review, his findings are revealing.  In this examination the VA examiner reports there is a history of frequent dysphagia, a history of esophageal distress, which occurs several times daily accompanied by pain in the substernal and pyrosis several time daily with regurgitation.

Turning to the rating criteria, a 30 percent evaluation is warranted when this is "[p]ersistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health."  As summarized above, the VA examiner in evaluating the Veteran noted all of the criteria necessary for a 30 percent rating.  

Turning to the applicability of a 30 percent rating across the appeal period, it is noted that the Veteran's 2007 General VA examination did not address the proper rating criteria to determine the level of impairment.  Thus, while it was sufficient to establish service connection, it is deficient for rating purposes.  Due to this determination, the record consists only of one July 2011 rating decision.  This VA examination while being flawed, as explained below, does provide enough insight into the Veteran's disability to allow for an increased rating to 30 percent.  Considering the foregoing, the Board finds that a 30 percent rating is warranted for the entirety of the appeal period.


ORDER

Entitlement to an initial rating of 30 percent for GERD is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining appeals.

Outstanding Private Treatment Records

In the Veteran's July 2011 "Authorization and Consent Release Information to the Department of Veteran's Affairs" (Form 21-4142), the Veteran identified private medical records from "Jul 9 [to] Present" and provided an address for the private medical facility.  The Board interprets "Present" to mean July 2011 the date in which the Veteran filled out the form.  Mistakenly, the VA requested medical records only from "July 1, 2009 through July 31 2009."  The VA should provide the Veteran with a new Form 21-4142 and properly effectuate the Veteran's request before adjudication can continue.

The Board also recognizes that the Veteran's claims file was not available when the Veteran's VA examinations for his hypertension, GERD, IBS, and rhinitis claims.  

VA Examination - Rhinitis 

The claims file was critical in the Veteran's rhinitis claim as the VA examiner was asked to opine if it was possible to differentiate the Veteran's symptoms of rhinitis from his symptoms of sinusitis.  Thus, the VA examiner opinion on the issue is insufficient, as the claims file is needed to answer the question of whether the Veteran's rhinitis can be separated from his sinusitis or if the symptoms overlapped from his initial diagnosis in-service.  

VA Examination - GERD & IBS:
Outstanding VA treatment Records &

Likewise, the Veteran's examination concerning his GERD and IBS is deficient not only because the claims file was not provided, but because private medical records were not provided to the VA examiner to review, as noted above.  Furthermore, the VA examiner noted that he reviewed the Veteran's "Medical records [...] in CPRS."  The Board notes that "CPRS" refers to "Capri" the VA medical records system.  In this instance, the VA claims file contains VA treatment records through March 2010 although the VA examination was conducted in July 2011.  Thus, the lack of any VA treatment notes contained in the claims folder for over a year and the reference to VA treatment notes by the VA examiner leaves the Board to speculate if there is absent VA treatment notes, as there is no evidence that the VA attempted to update the VA treatment notes in the claims.  

VA Examination - Hypertension 

Regarding the Veteran's VA examination for hypertension, the above mentioned absent private treatment records coupled with those private medical records contained in the claim file, which was not provided makes an examination to determine the predominance of the Veteran's diastolic pressure impossible to determine from only an in-person examination.  Thus, a new VA examination is necessary to determine the status of the Veteran's hypertension after review of the pertinent private medical evidence.
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for rhinitis (sinusitis), GERD & IBS, and hypertension. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Notify the Veteran that the Board is interested in the private medical providers he identified in his July 2011 "Authorization and Consent Release Information to the Department of Veteran's Affairs" (Form 21-4142).   The Veteran should be provided a copy of his filled out July 2011 Form 21-4142 to aid in identifying the provider he listed. 

Regardless of the Veteran's response, update the Veteran VA treatment records.  The claims file contains evidence that the Veteran has sought care at the Central Texas Veterans Health Care System and contains VA treatment records dated only through May 25, 2010, from this facility.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) 

The Veteran should also be notified that the Veteran's Hospital Administration (VHA) and Veteran's Benefits Administration (VBA) are independent of each other, and thus, medical records must be requested from VHA by VBA which creates the need for the Veteran to identify dates ranges of treatment and facility to ensure that all medical records which are pertinent to his claim are collected in an expeditious manner.

2.  After the above development is accomplished, schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to determine:

(A) The nature and severity of the Veteran's service connected rhinitis from May 2007 onward AND whether Veteran's sinusitis is distinct from his service connected rhinitis,

(B) The nature and severity of the Veteran's GERD & IBS from May 2007 onward, and,

(C) The nature and severity of the Veteran's hypertension from May 2007 onward.

The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the VA examination report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

A complete rationale for all opinions should be provided.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial increased rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with bowel syndrome (IBS), entitlement to an initial compensable rating for allergic rhinitis, and entitlement to an initial compensable rating for hypertension.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


